REJOINDER
Claims 1-2, 5, 9-10, and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/20/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 6/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10410775, US 10515747, and US 10573438 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Kunieda and (Nakajima), discloses an R-Fe-B based sintered magnetic of a composition and structure similar to that of the claims, however, fails to teach, suggest, or otherwise render obvious an A phase at the grain boundary triple junctions and a B phase in the intergranular grain boundaries or intergranular grain boundaries and grain boundary triple junction with the specific material and structure as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785